Montgomery, J.
I concur with Mr. Justice Long in holding that the presumption arising from plaintiff’s possession is sufficient, prima facie, to show the payment of the notes in question by him; but I am unable to agree with his conclusion that the defense of recoupment is not open in this case. The cases which he cites as sustaining his conclusion do not, in my judgment, support the holding. Molby v. Johnson, 17 Mich. 382, was a case in which distinct purchases of property were made. The horses in question were paid for in cash. On the same occasion additional articles of personal property were purchased, and a note given for a portion of the purchase price. The court held, in an action brought upon the note given for the purchase price of these distinct articles of personal property, that recoupment could not be had for damages sustained by reason of a false warranty of the horses sold. The case of Forrest v. Johnson, 100 Mich. 321 (58 N. W. 1005), is to the same effect. Van Epps v. Harrison, 40 Am. Dec. 314 (s. c., 5 Hill, 63), is not an authority upon the question; but the note to that case contains a citation to numerous cases which support the holding of Molby v. Johnson. “But,” quoting from the note, “althoughit is necessary that the plaintiff’s claim and the defendant’s damages should grow out of the same contract or transaction to admit of recoupment, all the stipulations on both sides need.not appear in the same instrument. They may appear in different instruments, or they may be in writing on one side and oral on the other. Thus, where the plaintiff sold certain standing wood to the defendants, which they were to have a certain time to remove, and guaranteed them against loss by fire from burning over adjacent fallow land, and took a note for the price, it was held, in an action on the note, that the de*634fendants could recoup*damages for a destruction' of the wood by the fire guaranteed against;” citing Batterman v. Pierce, 3 Hill, 171, which is an instructive case. See, also, Sanger v. Fincher, 27 Ill. 346.
In the present case the plaintiff’s right to maintain this action upon the notes, both himself and defendants being makers, arises not alone from the fact of his having paid the notes, but out of the contract between himself and defendants, under which the indorsements were made. Reference to that contract is essential to determine the rights of the parties. The plaintiff’s action depends upon the contract, and, in my opinion, this being so, a recoupment of defendants’ damages, incurred by the plaintiff’s breach of the same contract, may be had in this action.
The judgment should be reversed, and a new trial ordered.
Hooker, O. J., concurred with Montgomery, J. Moore and Grant, JJ., took no part in the decision.